Exhibit 10.19

 

SECOND AMENDMENT TO RETENTION AGREEMENT

with Raymond L. Arthur

 

This second amendment (this “Amendment”), effective as of September 12, 2005, by
and between Toys “R” Us, Inc., a Delaware corporation, its affiliates,
subsidiaries, divisions, successors and assigns (the “Company”), and Raymond L.
Arthur (“Executive”), amends that certain Retention Agreement, dated as of
November 1, 2004, by and between the Company and Executive, as amended February
11, 2005 (collectively, the “Retention Agreement”).

 

In consideration of the mutual covenants and agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree to amend the Retention Agreement
as follows:

 

1. Section 7(g) of the Retention Agreement entitled “Obligation of the Company
Upon Resignation of Executive Without Good Reason” is hereby deleted in its
entirety and the following is substituted therefor:

 

“Obligation of the Company Upon Resignation of Executive Without Good Reason.
(i) If Executive should resign his employment with the Company without Good
Reason under Section 6(f) in circumstances where Section 7(g)(ii) does not apply
and the Date of Termination occurs prior to November 1, 2006, Executive’s right
to compensation hereunder shall cease as of the Date of Termination, except that
Executive shall be entitled to receive any accrued but unpaid Annual Base Salary
for services rendered to the Date of Termination. Any benefits to which
Executive may otherwise be entitled upon his resignation pursuant to the plans,
policies and arrangements referred to in Section 5(c) shall be paid in
accordance with the terms of such plans, policies and arrangements.

 

(ii) If Executive should resign his employment with the Company without Good
Reason under Section 6(f) (including the need to comply with the Mandatory
Notice Period requirements of Section 6(g)) and the Date of Termination occurs
on or after November 1, 2006 but in any event no later than January 31, 2007
(the “Designated Window”), then such resignation shall be deemed to be a
resignation for Good Reason under Section 6(h), and Executive’s right to
compensation shall be treated accordingly, as specified in Section 7(h). For
purposes of this Section 7(g)(ii), the Date of Termination shall be deemed to
occur during the Designated Window if the end of the Mandatory Notice Period
would expire during the Designated Window, without regard to any earlier Date of
Termination that may be specified by the Company pursuant to Section 6(j). For
purposes of determining the severance due Executive pursuant to the second
sentence of Section 7(h), Executive’s Annual Base Salary and target annual
incentive shall be no less than his Annual Base Salary and target annual
incentive in effect as of the date of this Amendment.”

 

2. Section 7(i) of the Retention Agreement (entitled “Expiration of Employment
Period”) is hereby amended by deleting the provisions relating to a termination
by the Company without Cause after the expiration of the Employment Period and
before January 31, 2007 and, as such, Section 7(i) will end after the third
sentence of such section.

 

3. The Company represents and warrants to Executive that (i) all corporate
action required to be taken by the Company to fully authorize the execution,
delivery and performance of this Amendment has been duly and effectively taken,
(ii) the execution, delivery and performance of this Amendment does not violate
any applicable law, regulation, order, judgment or decree or any agreement,
arrangement, plan or



--------------------------------------------------------------------------------

corporate governance document to which the Company is a party or by which it is
bound, (iii) the officer signing this Amendment on behalf of the Company is duly
authorized to do so and (iv) upon the execution and delivery of this Amendment
by the parties, it shall be a valid and binding obligation by the Company,
enforceable against it in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

 

4. As amended hereby, the Retention Agreement shall be and remain in full force
and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

TOYS “R” US, INC.     /S/    DEBORAH DERBY

By:

  Deborah Derby

Title:

 

Executive Vice President–

Human Resources

     

EXECUTIVE     /S/    RAYMOND L. ARTHUR     Raymond L. Arthur